Citation Nr: 0012305	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-35 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of the right knee.

2.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 4, 1979 to 
June 16, 1986, from March 19, 1990 to May 10, 1991, from May 
26, 1991 to April 29, 1992, from May 1 to May 9, 1992, and 
from May 11 to December 22, 1992.

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for residuals of a neck injury, and 
compensable evaluations for bilateral knee chondromalacia.

In October 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for an acute contusion of 
the right scapula/upper neck, claimed as a neck disability, 
and remanded to the RO the claims of entitlement to 
compensable evaluations for bilateral knee chondromalacia for 
further development and adjudicative actions.

In December 1997 the veteran submitted a motion for 
reconsideration of the October 1997 Board decision.  The 
Board denied such motion in March 1998.

In November 1999 the RO denied entitlement to service 
connection for an acute contusion of the right scapula/upper 
back, claimed as a neck injury.  A notice of disagreement has 
not been received with respect to this denial, and this claim 
is otherwise not considered part of the current appellate 
review.

In December 1999 the RO affirmed the previous denial of 
entitlement to compensable evaluations for bilateral knee 
chondromalacia.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Chondromalacia of the right knee is manifested by 
complaints of pain supported by adequate pathology classified 
as not more than mild in nature.

2.  Chondromalacia of the left knee is manifested by 
complaints of pain supported by adequate pathology classified 
as not more than mild in nature.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation of 
10 percent for chondromalacia of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an increased (compensable) evaluation of 
10 percent for chondromalacia of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran was seen on numerous occasions with complaints of 
bilateral knee pain for which a diagnosis of bilateral knee 
chondromalacia was rendered.

An August 1986 VA orthopedic examination of the veteran 
concluded in a diagnosis of synovitis of the knees, 
manifested by episodes of swelling and locking.  X-rays of 
the knees were without any remarkable findings.

In November 1986 the RO granted entitlement to service 
connection for chondromalacia of the right knee for which a 
noncompensable evaluation was assigned, and for 
chondromalacia of the left knee, for which a noncompensable 
evaluation was assigned.

VA conducted an orthopedic examination of the veteran in 
December 1993.  He complained of bilateral knee discomfort 
since running in a marathon in 1980.  He denied a history of 
surgery on either knee.  

On examination there was no redness, swelling or other 
abnormality of either knee.  There was no grating or 
crepitation or other abnormality noted on passive ranging of 
either knee joint.  Both knees extended to the full neutral 
zero position.  The right knee flexed through to 135 degrees 
and the left knee flexed to 145 degrees.  Drawer sign was 
negative bilaterally, as was Lachman's sign.  There was no 
lateral instability in either knee.  The diagnostic 
impressions were probable chondromalacia of both knees, and 
normal examination at this time.  

VA conducted a special orthopedic examination of the veteran 
in October 1996.  The veteran reported he recalled onset of 
bilateral knee pain in the early to mid 1980's.  He had 
increasing pain when he ran a lot.  He stated he has 
continued to have anterior knee pain.  He did not have any 
instability or complaints of giving way.  He had minimal 
popping and clicking.  He had occasional swelling.  The pain 
was dramatically worse with stair climbing or descending, as 
well as running which he rarely did anymore.  He was not 
taking any medications.  He was unable to participate in 
recreational activities, such as water skiing, etc.  His pain 
did not interfere with his vocational activity.  He did not 
use a brace.

Examination of both knees revealed no significant effusions 
or swelling.  There was no gross bony deformity.  The knees 
were stable to varus and valgus stress and had negative 
anterior drawer tests.  There was no joint line tenderness. 
There was 1+ tenderness bilaterally over the patellar 
ballottement.  Patellar tracking appeared normal, with an 
inverted J-type pattern.  Range of motion of the knees was 0-
140 degrees bilaterally.  There was no evidence of quadriceps 
atrophy.  X-rays previously obtained were read as normal.  
Sunrise views of the knee disclosed no evidence of narrowing 
or degeneration.  The examination diagnosis was anterior knee 
pain, likely secondary to patellofemoral chondromalacia, mild 
in nature.

An independent fee basis special orthopedic examination of 
the veteran for VA compensation purposes was conducted in 
September 1999.  He complained of bilateral knee pain.  He 
had pain on running.  He avoided all activities which placed 
demands on his knees.  

His recreational activities had been limited to bowling, and 
on occasion, horseback riding which he did frequently.  The 
latter provided him with no problems referable to the knees.  
He denied any particular swelling in his knees and his 
discomfort was perceived as being in his kneecaps..

The veteran reported that pain was constant in his knees, 
especially when running.  He also sometimes experienced 
weakness of the knees when lifting heavy objects with 
pressure load being directed as well on the knees.  He 
reported occasional episodes of muscle spasms of not more 
than 1-2 times a month and this was precipitated by repeated 
use of the knees.  He denied any swelling and fatigability.  
He really had no weight-bearing complaints referable to the 
femoral tibial joints.  His medication was Advil.

Pertinent findings obtained on examination show weight-
bearing gait, walking on toes, walking on heels, and 
squatting were within normal limits, but the veteran 
complained of some retropatellar discomfort on squatting.  No 
scars were noted.  There was no evidence of muscle spasm, 
swelling or masses.  There was no tenderness in the 
paraspinal muscles or muscles throughout the thigh and/or 
leg.  There was no evidence of any quadriceps atrophy.  The 
examiner noted that bilateral knee range of motion was 0-140 
degrees, indicated to be normal.

Examination of both knees revealed no evidence of effusion.  
All ligamentous structures were attached.  McMurray's test 
was negative.  The Drawer test was negative bilaterally with 
instant cruciate ligaments.  There was negative pivot shift.  
Both patellae tracked normally.  There was slight patellar 
crepitation of 1+ on the left more so than the right.  This 
was also associated with a patellar apprehension test, left 
greater than right, resulting in retropatellar pain at 120 
degrees of flexion.  There were no objective findings of 
weakened movement, excess fatigability and lack of endurance.  
This was similar to the examination at VA, which was referred 
to as patellar ballottement.  The midthigh on the right 
measured 39 centimeters.  The midthigh on the left measured 
40 centimeters.  The calf on the right measured 35 
centimeters.  The calf on the left measured 34.5 centimeters.

The examiner noted he had reviewed the records prior to the 
examination.  He recorded that at the time of the VA 
examination in October 1996 there were minimal findings.  X-
rays of both knees were normal.  The examination diagnosis 
was mild chondromalacia of the patellae bilaterally.

The examiner recorded it was his feeling that the veteran's 
subjective complaints may be more than his true objective 
findings.  There was adequate pathology to explain the 
subjective complaint of pain as noted on examination with 
evidence of positive apprehension test.  However, there were 
no objective findings to support the complaint of weakness 
and occasional spasm.  There were no weakness and spasms.  
Bilateral knee pathology had no effect on his ordinary 
activities.  According to the examiner, flare-ups or repeated 
use of the knees overtime would not significantly limit his 
functional ability and this was based on today's examination 
of full range of motion with only slight patellar crepitation 
more on the left than on the right knee with no signs of knee 
instability.

The examiner felt that the prognosis for the future was good.  
The veteran's findings were sufficiently minimal at age 42, 
and the examiner did not anticipate that he would require any 
future surgical procedures, including arthroscopy.  The 
patellae tracked well, so there was no reason to think that 
he would benefit from a lateral release.  The remaining knees 
were perfectly normal.  Anti-inflammatory medication and 
modification of activities were the appropriate forms of 
treatment.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1 
(1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific references to employment.  
38 C.F.R. § 4.10.  In considering the residuals of injury, it 
is essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidenced by the viable behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999)

Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to compensable evaluations for his bilateral knee 
chondromalacia are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected bilateral knee chondromalacia (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for compensable 
evaluations for those disabilities are well grounded.  King 
v. Brown 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In the present case, the RO has evaluated the veteran's 
bilateral knee chondromalacia as noncompensable due to no 
ascertainment disablement by analogy to recurrent subluxation 
or lateral instability of a knee under diagnostic code 5257.  
Under this diagnostic code a 10 percent evaluation may be 
assigned for slight recurrent subluxation or lateral 
instability of a knee, 20 percent when moderate, and 30 
percent when severe.  As recurrent subluxation or lateral 
instability of either knee has not been shown on any of the 
VA examinations pertinent to the current appeal, there exists 
no basis upon which to predicate assignment of a compensable 
evaluation under diagnostic code 5257.

The provisions of 38 C.F.R. § 4.71a, diagnostic code 5003 
(5010) provide that degenerative (traumatic) arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

The Board notes that normal range of motion of the knee is 
set out as 0 degrees of extension to 140 degrees of flexion 
at 38 C.F.R. § 4.71a, Plate II (1999).  The examiners have 
described the veteran's bilateral knee extension and flexion 
as normal.

Under diagnostic code 5260 a noncompensable evaluation may be 
assigned for limitation of leg flexion to 60 degrees, 10 
percent when to 45 degrees, 20 percent when to 30 degrees, 
and 30 percent when to 15 degrees.  The VA examinations 
pertinent to the current appeal show that the veteran has 
bilateral knee flexion to 140 degrees reported as normal.  
Accordingly assignment of a compensable under diagnostic code 
5260 is not warranted.

Under diagnostic code 5261 a noncompensable evaluation may be 
assigned for limitation of leg extension to 5 degrees, 10 
percent when to 10 degrees, 20 percent when to 15 degrees, 30 
percent when to 20 degrees, 40 percent when to 30 degrees, 
and 50 percent when to 45 degrees.  The VA examinations 
pertinent to the current appeal show that the veteran has a 
normal full extension to 0 degrees.  Accordingly, assignment 
of a compensable evaluation under diagnostic code 5261 is not 
warranted.  

In a previous precedent opinion, the VA General Counsel held 
that where the medical evidence shows that the veteran has 
arthritis of the knee and where the diagnostic code 
applicable to his disability is not based on limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97.  Specifically, the General 
Counsel stated that "[w]hen a knee disorder is already rated 
under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned."



In the veteran's case at hand, the range of motion of both 
knees is normal and radiographic studies of both knees have 
been normal, nor has service connection been granted for 
arthritis.  Accordingly, compensable evaluations may not be 
assigned as the General Counsel's Opinion may not be applied 
to the veteran's case.

Other criteria pertaining to evaluations of disabilities of 
the knees and leg are set forth in 38 C.F.R. § 4.71a, 
diagnostic codes 5256-5263 (1999).  A minimum rating of 30 
percent is provided for ankylosis of a knee under diagnostic 
code 5256.  As ankylosis of either knee has not been shown on 
examination, assignment of a compensable evaluation under 
this code is not warranted.

The veteran has not had surgery on either knee; accordingly, 
assignment of a compensable evaluation under diagnostic codes 
5258 or 5259 for removal or dislocated semilunar cartilage is 
not warranted.  The veteran has not been diagnosed with 
malunion of a tibia and fibula, right or left; accordingly, 
assignment of the minimum evaluation of 10 percent under 
diagnostic code 5262 is not warranted.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118; Diagnostic Codes 
7803, 7804, 7805 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).

In the veteran's case at hand, the record shows that he has 
never undergone a surgical procedure on either knee.  There 
is no residual scarring from previous surgery, and an 
examiner specifically reported that the veteran had not even 
undergone arthroscopy of either knee.  Accordingly, a 
separate compensable evaluation on the basis of scarring is 
not warranted.




The Board has considered the veteran's contentions that his 
knees are manifested by chronic disabling pain, and notes 
that the medical evidence of record supports his assertions.  
In this regard the Board notes that he has complained of 
chronic bilateral knee pain on all of the examinations 
pertinent to the current appeal.  As noted, the Court has 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 must also be considered.  
DeLuca, 8 Vet. App. at 206.

However, the Court more recently held that when a diagnostic 
code is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40, 4.45, with respect to pain, do not apply.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  Nevertheless, the Board 
notes that the veteran's current rating under diagnostic code 
5257 which is not predicated on loss of motion has been 
assigned on the basis of analogy.  Diagnostic codes 5260 and 
5261, referable to limitation of flexion and extension, are 
solely predicated on limitation of motion and may also be 
applied to rating the veteran's bilateral knee 
chondromalacia.

Of particular importance is the fact that the recent 
independent medical examination report shows the examiner 
acknowledged that minimal disablement or functional loss due 
to pain resulted, and the veteran's complaints of bilateral 
knee pain were supported by adequate pathology with evidence 
of positive apprehension test.  The examiner described the 
veteran's disabling pain as mild in nature.  He specifically 
ruled out any weakness or spasms.  It was acknowledge that 
the veteran had to maintain a regimen of anti-inflammatory 
medication and modification of activities.

As the evidentiary record clearly shows that the veteran's 
complaints of bilateral knee pain are supported by adequate 
pathology described by a competent medical examiner as mild 
in nature, the Board finds that the evidentiary record 
supports a grant of a compensable evaluation of 10 percent 
for each knee in view of functional loss due to pain.  




The Board finds no basis for assignment of an evaluation in 
excess of 10 percent for either knee under any of the above 
discussed diagnostic criteria since these criteria have not 
been met on the basis of moderate impairment, limited range 
of extension or flexion, or other medical requisites such as 
nonunion of a tibia and fibula, moderate recurrent 
subluxation or lateral instability, or functional loss due to 
pain to a degree of impairment greater than contemplated in 
the current 10 percent evaluation.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard his 
bilateral knee chondromalacia have not required frequent 
inpatient care and have not markedly interfered with 
employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral knee chondromalacia.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for chondromalacia of the right knee is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an increased (compensable) evaluation of 10 
percent for chondromalacia of the left knee is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

